Citation Nr: 0942888	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-07 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a service-connected 
foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claim.  

In October 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

In December 2008, the Board remanded the case for further 
evidentiary development.  Although the claims on appeal 
previously included a claim for service connection for a 
bilateral hand disability, the record reflects that following 
the Board's December 2008 remand, a July 2009 rating decision 
granted service connection for both a right and left hand 
disability, and the claims folder does not contain a notice 
of disagreement with any aspect of this rating decision.  
Consequently, the Board finds that the benefit sought with 
respect to this claim was granted and that this matter does 
not warrant further appellate review.  


FINDINGS OF FACT

The Veteran's bilateral knee strain had its onset during 
active service.  


CONCLUSION OF LAW

The Veteran's bilateral knee strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of the Board's decision to grant entitlement to 
service connection for bilateral knee strain, any failure on 
the part of VA to notify and/or develop the claim pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) (VCAA), 
cannot be considered prejudicial to the Veteran.  The Board 
will therefore proceed to a review of the claim on the 
merits.

The Veteran's DD Form 214 reflects that the Veteran had a 
long, distinguished career in the U.S. Marines, and that his 
primary specialties during service included parachutist for a 
period of 2 years and 2 months.  The Veteran asserts that 
with the exception of a separate strain injury to the left 
knee, his current knee problems are attributable to 
approximately 30 parachute jumps the Veteran participated in 
during service, including one in 1992.  

Service treatment records do not reflect any specific 
complaints or treatment for knee problems.  They do, however, 
reflect periodic complaints of pain in multiple joints, 
especially towards the end of the Veteran's service.  The 
Board further notes that the Veteran's original claim for VA 
compensation was filed in May 2004, approximately five months 
prior to his separation from active service, and that at that 
time, the Veteran specifically sought service connection for 
bilateral knee disability.  

VA examination in June 2004 did not include an examination of 
the knees.

Private treatment records from January and February 2005 
reflect that the Veteran was referred to this clinic by a 
naval clinic for chronic pain management, and that the 
Veteran's complaints included bilateral knee pain.  

VA examination in July 2005 noted that between 1992 and 1998, 
the Veteran participated in parachuting activities with the 
military, and that he had suffered from bilateral knee pain 
secondary to hard falls, which the Veteran called "hard 
landings."  The Veteran reported participating in over 50 
documented jumps between 1992 and 1995.  Currently, the 
Veteran stated that his knees ached constantly and that daily 
functions were limited in that he could not stand for long 
periods of time or squat.  The pain would also awaken him at 
night.  Although range of motion of both knees was indicated 
to be full at 0 to 140 degrees, after repetitive use, each 
knee was found to be limited by pain, weakness, lack of 
endurance, and incoordination.  The diagnosis was status post 
bilateral knee strain.  

At the Veteran's hearing before the Board in October 2007, 
the Veteran denied any specific injury to his knees, instead 
noting that his knee problems resulted from approximately 40 
parachute jumps he participated in during the military, 
including quite a few hard impacts (transcript (T.) at p. 7).  
Since discharge, he had experienced knee pain and swelling on 
at least a weekly basis (T. at p. 8).  

Post-service Naval clinical records from October 2007 note 
that the Veteran's complaints included chronic bilateral knee 
pain.  

VA examination in June 2009 revealed the Veteran's report of 
a twisting injury to the left knee during service, in 
addition to a parachute injury to the right knee in 1992.  
Bilateral range of motion was from 0 to 115 degrees, and 
while the Veteran reported pain and swelling on use, the 
examiner did not find evidence of pain on motion.  The 
examiner did, however, find mild tenderness on the medial 
aspect of the left knee.  The diagnosis was arthralgia of the 
knees.  While the examiner concluded that it was not as 
likely as not that the Veteran's knee pain was related to 
service, she did so on the basis that there was no evidence 
in the military record that the Veteran ever complained of or 
was treated for knee pain.  The examiner further stated that 
it was not as likely as not that his knee pain was aggravated 
by his service-connected foot disability since the "veteran 
reports pain off and on since specific injury to both 
knees," not the gradual development of pain one would expect 
with altered gait from other musculoskeletal problems in the 
body.  



II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has considered the evidence relevant to this claim, 
and initially finds that while the most recent VA examiner 
diagnosed only arthralgia of the knees, previous VA 
examination revealed a diagnosis of status post bilateral 
knee strain, and that given evidence of continuity of 
symptoms since service, the Board will give the Veteran the 
benefit of the doubt, and find that he continues to suffer 
from disability best characterized as bilateral knee strain.  

The Board also notes that while the June 2009 VA examiner did 
not find that there was a relationship between the Veteran's 
current bilateral knee disability and service, she did so on 
the sole basis that there was no documented reports of 
complaints or treatment in service.  Consequently, the Board 
finds her opinion to be of little or no probative value.  In 
fact, when the examiner noted the Veteran's report of pain 
off and on since specific injury to both knees as a basis for 
discrediting the claim for secondary service connection, she 
apparently did not consider that the Veteran's statements 
actually supported his claim for direct service connection on 
the basis of chronicity and/or continuity of symptomatology.  

Although there is a legitimate question as to whether the 
Veteran's bilateral knee symptoms were truly chronic during 
service, the Board does find that the Veteran's testimony and 
statements together with his disability claim during service 
and his post-service treatment beginning shortly after 
service and beyond permit a finding of service connection for 
bilateral knee strain.  See 38 C.F.R. § 3.303(b).  Although 
the evidence of record does not contain an opinion which 
specifically links the Veteran's bilateral knee strain to 
service, the Board finds that the statements and testimony of 
the Veteran together with the treatment for his symptoms in 
and after January 2005, are sufficient to establish 
continuity of bilateral knee strain after discharge pursuant 
to 38 C.F.R. § 3.303(b).  Thus, giving the veteran the 
benefit of the doubt, the Board finds that service connection 
for bilateral knee strain is warranted.  38 C.F.R. 
§ 3.303(d).  


ORDER

Service connection for bilateral knee strain is granted.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


